A judgment by default was taken in the County Court of Refugio County, against J. W. Heard, upon a citation which summoned him to appear before the court "at the next regular term thereof to be holden at the court house in Refugio, Texas, the fourth Monday in September, A.D. 1937, same being the 20th day of September, A.D. 1937," from which judgment Heard prosecutes this writ of error.
The date described in the citation being an impossible one, the default judgment rendered thereon is null and void. Art. 2022, R.C.S. 1925; Martinez et al. v. Watson, Tex. Civ. App. 21 S.W.2d 54, and authorities therein cited.
The judgment is reversed and the cause remanded.